      Case 2:20-cv-00563-JAD-NJK Document 12 Filed 05/05/20 Page 1 of 3



 1 Michael Kind, Esq.
     Nevada Bar No. 13903
 2 KIND LAW
 3 8860 S. Maryland Parkway
     Suite 106
 4   Las Vegas, NV 89123
     Phone: (702) 337-2322
 5   Email: mk@kindlaw.com
     Attorney for Plaintiff
 6
 7 George Haines, Esq.
     Nevada Bar No. 9411
 8   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
 9   Henderson, NV 89123
     Phone: (702) 880-5554
10   FAX: (702) 385-5518
11   Email: ghaines@hainesandkrieger.com
     Attorney for Plaintiff
12   Mary A. Wilson

13                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
14
15 MARY A. WILSON,                                  ) Civil Case No. 2:20-cv-00563-JAD-NJK
                                                    )
16                                                  )
                          Plaintiff,                )
17         v.                                       )   STIPULATION AND ORDER TO
                                                    )   CONTINUE 5/18/2020 MOTION TO
18 NEVADA TITLE AND PAYDAY LOANS,                   )   DISMISS HEARING AND RESPONSE
                                                    )   DEADLINES
19                                                  )
           Defendant.                               )   (FIRST REQUEST)
20                                                  )
                                                    )           ECF No. 11
21                                                  )
                                                    )
22                                                  )

23          Pursuant to Local Rule 7-1, Plaintiff Mary Wilson (“Plaintiff”) and Defendant Nevada Title
24
     and Payday Loans (“Mary A. Wilson”, and together with Defendant, the “Parties”), by and through
25
     their respective undersigned counsel of record, submit this Stipulation and Proposed Order.
26
27
28
       Case 2:20-cv-00563-JAD-NJK Document 12 Filed 05/05/20 Page 2 of 3



 1          Plaintiff filed a Complaint (the “Complaint”) in this Court on March 22, 2020;
 2          Nevada Title and Payday Loans filed its Motion to Dismiss on April 20, 2020;
 3
            Plaintiff’s opposition is currently due on May 4, 2020; and
 4
            A telephonic Motion Hearing was set for May 18, 2020 at 10:30 a.m. before Judge Jennifer A.
 5
 6           Dorsey.

 7
             At issue in the motion to dismiss is Plaintiff’s pending bankruptcy and the bankruptcy
 8
     Trustee’s treatment of this case. The parties are requesting an extension of at least 30-days to allow
 9
10 the Chapter 7 Trustee assigned to Plaintiff’s Chapter 7 bankruptcy filing time determine if this case is
11 an asset of Plaintiff’s Chapter 7 bankruptcy estate. This is the parties first request for an extension.
12           IT IS HEREBY STIPULATED AND AGREED Plaintiff’s deadline to file and serve any point
13 and authorities in response to the motion shall be extended 30-days and shall be due on or before June
14
     4, 2020.
15
             IT IS FURTHER STIPULATED AND AGREED Defendant’s deadline to file and serve any
16
     reply in support of its motion shall be extended by at least 30-days and shall be due on July 3, 2020.
17
18 ///
19 ///
20 ///
21
22
23
24
25
26
27
                                                        2
28
      Case 2:20-cv-00563-JAD-NJK Document 12 Filed 05/05/20 Page 3 of 3



 1          IT IS FURTHER STIPULATED AND AGREED by and between the Parties that the May 18,
 2 2020, telephonic Motion Hearing be continued for at least 30-days to July 13, 2020, at 3:00 p.m. in
 3 LV Courtroom 6D before Judge Jennifer A. Dorsey.
 4
     Dated: May 1, 2020                                  Dated: May 1,2020
 5
         HAINES & KRIEGER, LLC                               NEWMEYER & DILLION LLP
 6
 7
                                                         By: /s/Aaron D. Lovass
     By: /s/George Haines___________
 8                                                           Aaron D. Lovaas, Esq. NV Bar 5701
         George Haines, Esq. NV Bar 9411                     3800 Howard Hughes Pkwy
 9                                                           Suite 700
         8985 S. Eastern Ave, Suite 350                      Las Vegas, Nevada 89169
10
         Las Vegas, NV 89123
11                                                       Attorneys for Defendant Nevada Title and
                                                         Payday Loans
12                     AND
13   Michael Kind, Esq.
14   Nevada Bar No. 13903
     KIND LAW
15   8860 S. Maryland Parkway
     Suite 106
16   Las Vegas, NV 89123
     Attorneys for Plaintiff Mary A. Wilson
17
18
19
20                                              ORDER
21
22                                            IT IS SO ORDERED:

23
24
25                                            UNITED STATES DISTRICT JUDGE

26                                                      5/5/2020
                                              DATED: ____________________________
27
                                                     3
28
